Citation Nr: 0333595	
Decision Date: 12/02/03    Archive Date: 12/15/03

DOCKET NO.  97-01 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES


Entitlement to service connection for a psychiatric disorder.  

Entitlement to a disability rating in excess of  20 percent 
for rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Clifford R. Olson. Counsel


REMAND

On June 6, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Make arrangements with the 
appropriate VA medical facility for 
the appellant to be afforded a 
psychiatric examination and a 
rheumatoid arthritis examination.  
Send the notice of the examinations 
to the three most recent addresses 
provided by the appellant:  
?	1310 37th Street, Vero Beach, Florida 
32960.
?	1000 27th Avenue, S.W., #16, Vero 
Beach, Florida 32968.
?	Courtyards of Vero Beach, Inc., 1932 
21st Street, Vero Beach, Florida 
32960.  

2.  The psychiatric examination is to 
determine the etiology of her claimed 
psychiatric disorder.  Send the 
claims folder to the examiner for 
review.  Ask the examiner to review 
of the claims file and opine whether 
it is at least as likely as not that 
any current psychiatric disorder is 
related to service or to the service-
connected rheumatoid arthritis 
disability.  The medical rationale 
for any opinion should be provided.  

3.  The rheumatoid arthritis 
examination is to determine the 
severity of her service-connected 
rheumatoid arthritis disability.  
Send the claims folder to the 
examiner for review.  Ask the 
examiner to review of the claims file 
and determine whether rheumatoid 
arthritis is an active process and, 
if so, whether it produces 
constitutional manifestations 
associated with active joint 
involvement so as to produce total 
incapacitation; weight loss and 
anemia productive of severe 
impairment of health, or 
incapacitating exacerbations four or 
more times per year or a lesser 
number over prolonged periods; or 
incapacitating exacerbations 
occurring three or more times a year; 
or one or two exacerbations a year in 
a well-established diagnosis.  For 
chronic residuals, whether there is 
limitation of motion objectively 
confirmed by swelling, muscle spasm, 
or satisfactory evidence of painful 
motion, or ankylosis, should be 
discussed for each affected joint.  
The examiner should also be asked to 
express an opinion as to whether, 
with respect to each joint affected 
by rheumatoid arthritis, pain could 
significantly limit functional 
ability during flare-ups or with 
prolonged use, whether any pain or 
functional loss produced additional 
range-of-motion loss due to any 
weakened movement, excess 
fatigability, or incoordination.  The 
medical rationale for any opinion 
should be provided.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



